DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 11 is objected to because of the following informalities:  
In reference to claim 11, in line 20 amend “the plurality of cells” to “the respective cell” in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11-12 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landi et al. (US 5,496,610) (Landi) taken in view of evidence by Bresson et al. (US 5,352,507) (Bresson) and in view of Matsugami (JP 2009-066784) and Aijima (US 2008/0217806).
The examiner has provided a machine translation of JP 2009-066784 Abstract and Description with the Office Action mailed 08/25/2021. The citation of prior art in this rejection refers to the provided machine translation.
In reference to claims 11 and 16-17, Landi teaches a moldable panel including a rigid thermoplastic plate having at least one flexible thermoplastic elastomeric honeycomb panel affixed to it (col. 1, lines 9-12) (corresponding to a core-stiffened assembly). The core is a honeycomb core which has a plurality of cells (col. 3, line 60 - col. 4, line 15) (corresponding to a honeycomb core defining a plurality of cells).
corresponding to a honeycomb core having a first surface and a second surface). Fig. 3a, provided below, teaches the moldable panel 64 having a honeycomb panel 66, the panel 66 includes a facing sheet 70 and facing sheet 72 (col. 5, lines 45-50) (corresponding to a first skin disposed on the first surface of the honeycomb core, the first skin terminating at a peripheral edge of the honeycomb core and a second skin disposed on the second surface of the honeycomb core and extending outside the peripheral edge of the honeycomb core).
Fig. 3a further discloses the facing sheet 72 is straight and continuous, facing sheet 70 is uninterrupted and facing sheets 72 and 70 are arranged such that the facing sheets are separated and the core 66 is exposed (corresponding to the second skin comprising a straight, continuous layer; the first skin is continuous within the first surface of the honeycomb core; the first skin and the second skin are separated so that the honeycomb is exposed).
Landi further teaches the facing material is selected from a wide variety of films, including elastomer impregnated fibers (col. 5, lines 3-5). Therefore, it is clear the facing material includes reinforcing fibers disposed in a polymeric matrix, as evidence by Bresson, which discloses a reinforced elastomer layer, is a layer including fibers impregnated with an elastomer (i.e., elastomer impregnated fibers) (col. 2, lines 46-54). Given that Landi discloses the facing material that overlaps the presently claimed second skin, including elastomer impregnated fibers, it therefore would be obvious to one of ordinary skill in the art at the time the invention was made, to use the elastomer impregnated fibers as the facing material of facing sheet 72, which is both disclosed by Landi and encompassed within the scope of the present claims.
Landi does not explicitly teach (1) a plug extending between a first surface and a second surface of a respective cell of the plurality of cells or (2) the first skin includes at least one step 
With respect to (1), Matsugami teaches a honeycomb sandwich panel in which surface plates made of fiber reinforced plastic are adhered to both end surfaces of a honeycomb core ([0001]). The cell space of the honeycomb core is filled with a balloon, and the balloon expands and fills the cell space in the steps of sucking and depressurizing the air in the cell space ([0008]). Matsugami further teaches the balloon is made of resin and is inserted in each cell space while in advance while having a residual gap space; each balloon expands into a substantially spherical shape in each cell, thereby filling the residual gap space in each cell space ([0009]) (corresponding to a plug extending between a first surface and a second surface of a respective cell of the plurality of cells). The balloon maybe internally filled with a gas capable of imparting physical properties related to thermal conductivity, relative permeability and the like ([0024]).
Matsugami further teaches the balloon prevents the injection of liquid resin (.e., adhesive) from flowing into the cell space, accumulating, and hardening ([0010]). The cell walls of the honeycomb core and the surface plate are bonded by a fillet-shaped fillet, wherein the edge end faces at both ends of the cell wall and the corresponding surface plate are adhered using the resin an adhesive ([0018]; Fig. 2(1)) (corresponding to an adhesive disposed on cell walls between cells of the plurality of cells). Matsugami further teaches the inflated balloon abuts and is pressed against the surface plate of the honeycomb core and the surface plate is flush against the expanded balloon and not protruding into the cell 5 (Landi, [0033]; Fig. 2(1)) (corresponding to the plug supports the inner and outer skin preventing them from protruding into the plurality of cells).  The fillet provides a honeycomb panel having excellent adhesive strength between the honeycomb core and the surface plate and the panel strength is also improved ([0011]; [0013]).
In light of the motivation of Matsugami, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a balloon and fillets as disclosed by Matsugami in the cells of Landi, in order to impart physical properties related to thermal conductivity or relative permeability to the honeycomb core, improve adhesive strength and panel strength.
Given that Landi in view of Matsugami teaches inserting the balloon into the cells of the honeycomb structure, wherein the balloon is substantially identical to the spherical balls, disclosed in the instant applications Specification at p. 17 lines 3-12, in structure, it is clear that the balloon of Landi in view of Matsugami would intrinsically be capable of being configured to be removable.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
With respect to (2), Aijima teaches a continuous molding method capable of varying a thickness of a prepreg molded article (Abstract). Aijima further teaches a composite material having uniform sectional thickness at the time of continuous molding, and the prepreg peel ply and/or unnecessary portion of the prepreg are peeled and removed after curing so that the thickness of the composite material varies stepwise ([0003]) (corresponding to at least one step so that a thickness decreases in the at least one step in a discrete stair-step configuration). Aijima further teaches it is possible to produce a member having high static strength and high 
In light of the motivation of Aijima, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the upper facing sheet 70 of the panel of Landi in view of Matsugami, such that the thickness of the facing sheet 70 varies stepwise in order to provide an upper facing sheet having high static strength and high fatigue strength as well as a product whose sectional thickness varies, and thereby arriving at the presently claimed invention.

    PNG
    media_image1.png
    444
    1055
    media_image1.png
    Greyscale
Given that the facing sheet 70 of Landi in view of Matsugami and Aijima teaches the thickness of the composite material varies stepwise, wherein to vary stepwise thickness in a region includes removing a plurality of peel plies (Aijima, Abstract), it is clear the facing layer 70 of Landi in view of Matsugami and Aijima includes a plurality of discrete step so that the thickness decreases in a stair-stepping configuration by corresponding thicknesses of the three peel plies before terminating at the peripheral edge of the corrugated core (corresponding to the first skin includes a plurality of discrete steps so that thicknesses of the first skin decrease step-wise in a stair-stepping configuration by corresponding thicknesses of a plurality of removed plies before terminating at the peripheral edge of the honeycomb core).
In reference to claim 12, Landi in view of Matsugami and Aijima teaches the limitations of
claim 11, as discussed above. Landi further teaches all of the cell walls of the core of the panel
are perforated, wherein the core is perforated with a plurality of holes thereby increasing the
flexibility of the panel (col. 6, lines 11-12; 20-23) (corresponding to openings extending through
walls of cells of the plurality of cells).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landi in view of Matsugami and Aijima as applied to claim 11 above, and further in view of Erickson et al. (US 2005/0051262) (Erickson).
In reference to claim 15, Landi in view of Matsugami and Aijima teaches the limitations of
claim 11, as discussed above.
Landi in view of Matsugami and Aijima does not explicitly teach a first release film
disposed between the first skin and the honeycomb core; and a second release film disposed
between the second skin and the honeycomb core and between the second skin and the first skin,
as presently claimed.
Erickson teaches a composite structure such as honeycomb sandwich structure (([0003]).
Erickson further teaches including a supporting scrim between a barrier film adhesive and the
core to prevent sagging of the barrier film into the core cells ([0014]).
In light of the motivation of Erickson, it would have been obvious to one of ordinary skill
in the art before the invention was made to include a supporting scrim between the surface of the
honeycomb core and each of the facing sheets 70 and 72 of Landi in view of Matsugami and
Aijima, in order to prevent sagging of the facing sheets into the core cells, and thereby arriving at
the presently claimed invention.
Response to Arguments
In response to amended claim 11, which now recites “the first skin is continuous within the first surface of the honeycomb core” in lines 12-13, this amendment overcomes the previous 35 U.S.C. 112(a) rejection. Therefore, the previous 35 U.S.C. 112(a) rejection is withdrawn.

In response to amended claim 1 and clarification provided in the Remarks filed 12/16/2021 pages 8-9, the previous 35 U.S.C. 112(b) rejections are withdrawn from record. 

In response to amended claim 11, which recites a core-stiffened assembly, comprising a plug extending between a first surface and a second surface of a respective cell, wherein the plug supports the inner and outer skin preventing them from protruding into the plurality of cells, it is noted that Landi, Jackson (US 3,991,245) and Aijima alone or in combination no longer meet the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejection over Landi in view of Jackson and Aijma are withdrawn from record. 

Applicant primarily argues:
“Matsugami do not teach using the plug in this manner as they only use it to support and maintain the structure of the honeycomb core, Also, none of the prior art teaches a plug that may be removable after the curing process.”
Remarks, p. 10
The examiner respectfully traverses as follows:
	Landi in view of Matsugami and Aijima teaches inserting the balloon into the cells and inflating the balloon, the inflated balloon abuts and is pressed against the cell wall and the surface plate of the honeycomb core (Matsugami, [0033]). Fig. 2(1) of Matsugami further teaches the surface plate is flush against the expanded balloon and not protruding into the cell, 
Further, the balloon of Landi in view of Matsugami and Aijima is substantially identical to the spherical balls (i.e., plugs) disclosed in the instant applications Specification at p. 17 lines 3-12, in structure, absent evidence to the contrary, it is clear that the balloon of Landi in view of Matsugami and Aijima would intrinsically be capable of being configured to be removable.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
Therefore, the examiner has fully considered Applicant’s arguments, but they are found unpersuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784